COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
                                                             No. 08-15-00191-CV
 IN THE INTEREST OF M.H.,                     §
                                                                 Appeal from
 A CHILD.                                     §
                                                              65th District Court
                                              §
                                                           of El Paso County, Texas
                                              §
                                                            (TC # 2014DCM1307)
                                              §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, A.B., to dismiss the appeal

pursuant to TEX.R.APP.P. 42.1(a)(1) because Appellant no longer wishes to prosecute the appeal.

We grant the motion and dismiss the appeal. All other pending motions are denied as moot.

Because Appellant has been determined to be indigent, we make no order regarding costs.


September 23, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.